DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (US 20090084932) in view of Hardwicke et al (USPN 9597821).
 	Regarding claim 1, Livingston teaches:  	A method of manufacturing a preform for a wind turbine blade (Livingston: para. 0007), said method comprising the steps of 
 	- providing a plurality of support elements (70) (Livingston: joists 22), each support element (70) comprising a planar member (72) having a front surface (74) and an opposing back surface (76), a top surface (78) and an opposing bottom surface (80), and two opposing lateral surfaces (82, 84) (Livingston: figs 2-3), 
 	- arranging a frame 30 (Livingston: flexible frame 30; para. 0018-0019) on the top surface (78) of the planar member (72) of each support element (70), wherein the frame 30 is arranged in juxtaposition (Livingston: figs 2-3); and 
  	- laying a fibre material[[,]] and 
  	- heating the fibre material and the binding agent to form 
 	However, Livingston does not teach the plurality of strips, wherein the each of the strips comprises a plank.  Hardwicke et al teach a turbine blade mold, wherein the bed 114 of the mold is made from overlapping panels/planks (fig 9).  The overlapping panels/planks allow for the bed to be flexibly moved in accordance to the shape of the frames of the mold (col 6: 37-54; fig 9).  Since Livingston and Hardwicke et al are analogous with respect to turbine blade molds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the bed of overlapping panels taught by Hardwicke et al as the frame 30 of Livingston in order to ensure the frame 30 matches the joists of Livingston by using a frame having greater flexibility. 	
 	Regarding claim 3, such is taught by Livingston at figs 2-3.  Regarding claim 4, such is taught by Livingston at figs 2-3.  Regarding claim 5, the specific shape of each joist is a mere obvious matter of choice dependent on the desired final product.  Since turbine blade preforms are known to have surfaces with multiple curves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design some of the joists of Livingston to have different curvatures in order to form a blade with diverse shapes.  Regarding claim 6, such is taught by Livingston at fig 2-3.  Regarding claim 7, such is taught by Livingston at figs 2-3.  Regarding claims 8-9 and 11, the specifics of the flexible frame/strips is a mere obvious matter of choice dependent on the desired final product.  The specific dimensions and gap of the flexible frame/strip are well-known in the mold art as important parameters for achieving specific mold surface curvatures and the desired dimensions and gap would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Further, the claimed dimensions and gap are generally well-known in the mold art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the flexible frame of Livingston to have the claimed dimensions and gap in order to form a mold having diverse mold surface curvatures.  Regarding claim 10, such are well-known in the mold art in order to prevent movement of mold parts.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use blind fasteners or spot welds to attach the flexible frame to the joists of Livingston in order to prevent movement of the frame.  Regarding claim 12, the frame of Livingston have plates/deckings that are juxtaposed to each other along their longitudinal edges, but does not teach the plates/deckings are interconnected.  Since smooth mold surfaces are well-known in the mold art for its clean products, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to interconnect the plates/deckings of the flexible frame of Livingston in order to produce clean products.  Regarding claim 13, heating temperature is well-known in the molding art as an important molding parameter and the desired temperature would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Further, the claimed temperature is generally well-known in the molding art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mold the preform of Livingston at the claimed temperature in order to ensure full molding of the fiber material. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal (US 2009/0272486) in view of Livingston (US 2009/0084932) and Hardwicke et al as applied to claim 1 above.  Stiesdal teaches the claimed process (paras. 0039-0049; and figs 2-3) except manufacturing one or more preforms according to the method of claim 1. It should be noted Stiesdal teach positioning a composite material into the top and bottom molds (paras. 0039-0043; fig 2).  Livingston (modified) teach a fiber composite turbine blade preform manufactured by the method of instant claim 1.  Since Stiesdal and Livingston (modified) are analogous with respect to wind turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the preforms of Livingston in the process of Stiesdal in order to reduce molding complexity and ensure accurate seating of the composite material in the mold.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to claim(s) 1,3-13,15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant should note that the well-known statements made by the examiner in the prior art rejections of the final Office action mailed 1/31/22 are now considered as admitted prior art since applicant did not traverse the statements in the most recent remarks filed 4/28/22 and 5/9/22.  See MPEP 2144.03(C).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach turbine blade molding: 9597821,7179059, and 20100135817.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744